Brown, C. J.
We think there is no room for a doubt that the verdict in this case was wrong, and should have been set aside.
The evidence is clearly insufficient' to support a conviction in a criminal case. Not a single witness 'proves the defendant to have been idle for the last month, or for any length of time. They swear that they had not seen much of him for the last month, and did not know whether he had been at work or not. Upon such evidence as this, any citizen who has remained at home, and attended closely to his business, without visiting his neighbors, may be convicted, if his neighbors have been engaged in like manner, as neither could swear that he had seen the other at work during the time they both remained at home.
Judging from the facts stated by the witnesses, the defendant had some property, and provided for his family, as well as many poor men are able to do.
Let the judgment be reversed.